DETAILED ACTION
Claims 1-5, 7-8, 10-17, and 19 are presented for examination.
Claims 6, 9, 18, and 20 are cancelled.
Claims 1, 3, 10, and 15 are amended.
This office action is in response to the AFCP 2.0 submitted on 19-JAN-2022.
An Examiner initiated interview was conducted on 01-FEB-2012 regarding newly presented art. Applicant presented persuasive arguments regarding the newly presented art. See attached interview summary for details.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments – 35 USC § 103

    PNG
    media_image1.png
    432
    475
    media_image1.png
    Greyscale
On pgs. 8-9 of the Applicant Arguments/Remarks submitted 01/09/2022 (hereinafter ‘Remarks’), Applicant argues the amended claims overcome the rejection under 35 USC 103. Specifically on pg. 7, Applicant argues the amended limitation “a constant thickness that matches the given log data depth resolution”. Examiner finds the arguments persuasive. Fig. 1 [shown above], demonstrates the thickness varies in the model. Notably, shown in w1 to w1’ and is discussed in ¶[0039] where the resolution is based on the thickness of the homogenous reservoir properties”. Applicant has presented additional arguments in the Remarks found persuasive, however, Examiner finds the limitations regarding the thickness most pertinent to overcoming the prior art.
Applicant’s arguments with respect to the rejection(s) of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn in view of Clavaud et al., U.S. Patent Application Publication 2011/0110192 A1 in view of Cavalcante et al., “History matching through dynamic decision-making” [2017] further in view of Soleimani et al., “Petrophysical Evaluation of Arab .Formation using Multimin, Petrography and Petrography Carbonate Methods in one of Iranian Oilfields, Persian Gulf” [provided by IDS dated 08/22/2019] further in view of Brodie et al., U.S. Patent Application Publication 2016/0298426 A1.
Further, Applicant presented arguments to overcome the reference of Bérard et al., “High-Resolution 3D Structural Geomechanics Modeling for Hydraulic Fracturing” SPE-173362-MS [2015] during the Examiner initiated interview (further discussion in interview summary).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Child Application PCT/US20/40747 contains a search report and cites three references. It is noted the PCT is mapped to the non-amended claims. The written each vertical of the layered modeling having homogenous reservoir properties and a constant thickness that matches the given log data depth resolution”. The properties are heterogeneous and not homogenous. Further, the resolution does not match the log data, as shown in Figure 3 of Shaw, the layers are grouped at a larger resolution and not at a constant thickness.
Apostolopoulou Maria et al., “Estimating permeability in shales and other heterogeneous porous media: Deterministic vs. stochastic investigations” teaches a method for determining the permeability of heterogeneous pore networks and does not remedy Shaw and lacks discussion of the depth resolution.
Glenn et al., US 2018/0172860 A1 teaches a method for time-lapse seismic wave field monitoring and does not remedy Shaw and is also silent to the log resolution. The only mention of resolution is in [0020] noting the resolution can be increased or decreased by sources or sensors, not in reference to the model.

Clavaud et al., U.S. Patent Application Publication 2011/0110192 A1 teaches a method for subterranean deterministic models [0019] and [0042]-[0043]. Cavalcante et al., “History matching through dynamic decision-making” [2017] teaches a method for 
Brodie et al., U.S. Patent Application Publication 2016/0298426 A1 teaches a method of determining water flow through layers of a reservoir between two models. The amendment presented in the amendment submitted 01/19/2022 specifically over the art as discussed above.
Previously presented reference, VENNELAKANTI et al., U.S. Patent Application Publication 2019/0213764 A1 (hereinafter 'VENNELAKANTI') teaches a method for visualizing log data in a series of arranged cells (Fig. 2). The term “vertical layer” was introduced to overcome the reference of VENNELAKANTI in the amendment submitted 11/11/2021. See pg. 3 of the Final Rejection dated 12/03/2021 for additional information. 
Further, Applicant presented arguments to overcome the reference of Bérard et al., “High-Resolution 3D Structural Geomechanics Modeling for Hydraulic Fracturing” SPE-173362-MS [2015] teaches a method for modeling a reservoir in 1D and 3D (abstract). Figure 7 on pg. 8 is shown as having zones and smaller zones, which the Examiner interpreted as layers where the right tracks contain log data. However, the claim recites a constant thickness that matches depth resolution. The constant is interpreted as the same for each layer. Therefore, the model does not have a constant thickness because the log data is sampled at different rates depending on the zone. constant thickness no varying can be in the sampling rates (such as high resolution as shown in zone 17 and low resolution shown in zone 1). See interview summary for additional details.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1 and 10, specifically

wherein the first simulation model and the second simulation model are generated using log data of a given depth resolution and are each generated using a layered modeling of the single well with each vertical layer of the layered modeling having homogenous reservoir properties and a constant thickness that matches the given log data depth resolution;

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5, 7-8, 10-17, and 19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146